Citation Nr: 0217131	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The Board 
remanded this case back to the RO for further development in 
May 2001, and the case has since been returned to the Board.

The Board is also aware that the veteran initiated an appeal 
as to the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
a chronic nervous condition, and the RO issued a Statement 
of the Case on this matter in November 1999.  However, the 
veteran did not mention this issue in her July 2000 
Substantive Appeal and has not otherwise provided additional 
argument regarding this issue.  Accordingly, the Board finds 
that the issue is not currently before it on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  While the veteran has been diagnosed with PTSD, this 
diagnosis has not been shown to be predicated on a verified 
in-service stressor.






CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran.  While the RO has not afforded the 
veteran a VA psychiatric examination to date, the Board has 
determined, for reasons described in greater detail below, 
that such an examination is not "necessary" under 
38 U.S.C.A. § 5103A(d) (West Supp. 2002).

VA's duty to notify the veteran of the evidence necessary to 
substantiate her claim has also been met, as the RO informed 
her of the need for such evidence in a September 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  
In this letter, the RO informed the veteran of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A and 
provided a specific explanation of the type of evidence 
necessary to substantiate her claim, as well as a description 
of which portion of that evidence (if any) was to be provided 
by her and which portion VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires 
a current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal relationship between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2002); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will 
vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, VA determines that the veteran 
did not engage in combat with the enemy and was not a POW, 
or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other credible evidence corroborating the 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (2002); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this regard, 
the Board observes that she was first assigned a provisional 
diagnosis of PTSD in a July 1996 VA treatment record.  A 
more firm assessment of PTSD related to "military sexual 
trauma and caring for the wounded" was first noted in a 
February 2001 VA treatment record and is further indicated 
in several subsequent records.  Given this evidence, the 
Board finds that the veteran has, in fact, been diagnosed 
with PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, as a basis for a 
grant of service connection for PTSD.  See Moreau v. Brown, 
9 Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

In this case, the veteran, who did not serve abroad during 
service, has not argued that she experienced a combat-
related stressor.  Rather, she has stated that she was 
sexually assaulted by a female captain, with "the 
assistance" of two other officers.  This incident reportedly 
occurred at Fort McCollum in Alabama in 1969.  The veteran 
also testified during her November 2000 hearing that she 
kept her claimed assault a secret during service. 

As this case concerns PTSD that is reportedly due to sexual 
trauma, the Board notes that, in Patton v. West, 12 Vet. 
App. 272 (1999), the United States Court of Appeals for 
Veterans Claims (Court) set forth specific guidelines for 
addressing such a case.  The Court indicated that VA's 
Adjudication Procedure Manual M21-1 (Manual M21-1, Part III, 
5.14(c)) provides that, in cases of assertions of personal 
assault, "alternative sources" of information should be 
developed, as service medical records may be devoid of 
evidence because victims of personal assault, particularly 
sexual assault and domestic violence, typically do not file 
official reports with either military or civilian 
authorities.  Such alternative sources may include 
testimonial statements from such confidants as family 
members or clergy, evidence of substance abuse, pregnancy 
tests, and performance evaluations.

In this regard, the Board has reviewed the veteran's service 
medical records but finds that there are no notations 
indicating that she experienced a personal assault at that 
time.  The veteran did undergo several mental health 
consultations in February 1970, during service, on account 
of her "becoming extremely excited, violent with those in 
the barracks around her, and being incoherent."  She 
reported feeling anxious and depressed since entering the 
service and described a long history of hysterical spells, 
crying, and shouting.  Following a mental hygiene 
consultation during the same month, the veteran was 
diagnosed with emotional instability and an immature 
personality, and this was described as "a character-behavior 
disorder of long duration."  

The Board also notes that, in July 1999, the RO received a 
letter from an individual who stated that, in about 1981, 
the veteran reported having been sexually assaulted by some 
military supervisors during service.  

In a September 2001 letter, the RO again set forth the 
requirements for the grant of service connection for PTSD 
based upon a personal assault.  The RO specifically informed 
the veteran that she needed to present evidence 
corroborating her alleged stressor, including statements 
from a military officer and her relatives.  However, in a 
September 2001 statement, the veteran indicated that she was 
unable to provide any such statements.

The Board has reviewed all of the evidence noted above but 
finds that, to date, the RO has not received evidence 
verifying the veteran's reported in-service personal 
assault.  Her own testimony on this matter is not sufficient 
to verify the claimed incident.  See generally Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The July 1999 statement from 
the individual who reportedly learned about the assault in 
1981 is too remote and tenuous to corroborate that the 
incident actually occurred, as this individual learned about 
the incident over eleven years after its alleged occurrence 
in 1969.  The Board also finds that further efforts on the 
part of VA to verify this claimed stressor would not be 
fruitful; the veteran has reported keeping her personal 
assault a secret during service and apparently for many 
years thereafter, and she has already indicated in her 
September 2001 letter that she is not able to provide 
further corroborative evidence.

As indicated above, VA has not afforded the veteran a VA 
psychiatric examination concerning her PTSD.  However, the 
Board finds that an additional examination would serve no 
useful purpose, as the file already contains medical 
evidence of a diagnosis of PTSD.  Moreover, as noted above, 
such an after-the-fact medical opinion cannot suffice to 
establish the occurrence of the claimed stressor, which, in 
this case, is the missing element.  Therefore, there is no 
reasonable possibility that an examination would provide 
additional findings supporting her claim, and such an 
examination is not "necessary" under 38 U.S.C.A. § 5103A(d) 
(West Supp. 2002).  

Overall, while the veteran has been diagnosed with PTSD, 
this diagnosis has not been shown to be predicated on a 
verified in-service personal assault incident.  As such, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 


ORDER

Service connection for PTSD is denied.  


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

